Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 26, 27 and 59-75 are pending in the application. Claims 1-4, 6, 8-10, 14, 59, 61-68 and 70-73 are rejected. Claims 5, 7, 11-13, 26, 27, 60, 69 and 74 are objected to. Claims 15-18 and 75 are withdrawn from further consideration.

Response to Amendment / Argument
On page 10 of the response filed January 27th, 2022, Applicant traverses the rejection of claims 8 and 10 under 35 USC 112(d) and asserts that the amendments render the rejections moot. This is not found persuasive with respect to the rejection under 35 USC 112(d) since claims 8 and 10 still do not appear to require the active step of claim 1 from which claims 8 and 10 depend.
On page 11 of the response filed January 27th, 2022, Applicant traverses the rejection of claims under 35 USC 103 based on a comparison made in the specification. As noted in MPEP 716.02(d):
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

In this situation, Applicant has compared one example of a deprotection of a Boc-protected compound using HCl in THF relative to the prior art’s disclosure of a Cbz-protected compound using a mixture of THF, methanol and HCL under hydrogenation conditions. At least the aspects of solvent and reagent to promote deprotection are not adequately addressed by the evidence in the specification. The prior art (Pohlmann et al.) teaches the following on page 19:

    PNG
    media_image1.png
    288
    824
    media_image1.png
    Greyscale

The prior art generally teaches that known conditions can be used for deprotection where the reference by Greene is relied upon in the rejection for the disclosure of deprotection conditions for Boc groups where various conditions are disclosed. In judging whether a comparison of two experiments is evidence of unexpected results, a person of skill in the art cannot reasonably extend the showings of one example of the prior art and one example falling within the scope of the instant claims to the scope claimed. As an example, Murata et al. (Tetrahedron Letters 2003, 44, 4981-4984) teach a deprotection of amino acids under hydrogenation conditions where a solvent screen was included in Table 2 on page 4982. The use of methanol results in a 99% yield whereas THF, ethanol, toluene and DMA result in significantly worse yields. Similarly regarding the disclosed effect on enantiomeric excess, it is unclear from the disclosure in the specification which step affects the stereocenter. Instant claim 1 only requires one step and if epimerization occurs, for instance, in the formation of the amide in the prior art approach, the showing in the specification of a low enantiomeric excess would not be evidence relative to the scope of claim 1 since the improvement (by eliminating epimerization) would be part of a non-claimed step. 
	The Examiner agrees that when the identity of the acid and the solvent is limited (as in claims 69 and 74), the instant claims are defined relative to the prior art since Applicant has demonstrated a significant difference in yield relative to the prior art disclosure when using HCl and THF and where the art does not provide sufficient guidance to select the use of HCl and acetone for application to the compounds of Pohlmann et al. For the remaining claims rejected below, however, Applicant’s arguments are not found persuasive.
On page 11 of the response, Applicant requests abeyance of the double patenting rejection. Until the rejection is overcome by amendment, evidence or terminal disclaimer, the rejection is maintained.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 


Claim Objections
Claims 8 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only. See MPEP § 608.01(n). 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 refers to a method of preparing compounds that are defined in other claims; however, claim 8 does not appear to require the step that is required in the referenced claims, i.e. reacting the compound of formula II to yield a compound of formula I. It does not appear that Applicant considers the claim to be dependent since the PTO/SB/06 refers to 3 remaining independent claims where only claims 1, 15 and 16 are formally independent and therefore any remaining claim would appear to be dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Dependent claim is rejected for the same reason.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 refers to a method of preparing a compound of formula III using compounds defined in claim 7; however, claim 10 does not appear to require the steps that are recited in the referenced claim, i.e. where the compound of formula III is further reacted to ultimately yield the compound of formula I. It does not appear that Applicant considers the claim to be dependent since the PTO/SB/06 refers to 3 remaining independent claims where only claims 1, 15 and 16 are formally independent and therefore any remaining claim would appear to be dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 14, 59, 61-66, 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. in view of U.S. Patent PGPub No. 2014/0024686 A1 by Lane et al. and in further view of Greene’s Protecting Groups in Organic Synthesis, Fourth Edition, 2007, 696-926 and in further view of Shendage et al. Org. Lett. 2004, 6, 3675-3678.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Pohlmann et al. teach the following conversion on page 20:

    PNG
    media_image2.png
    364
    540
    media_image2.png
    Greyscale
.
The prior art teaches a method of making a compound having the instant formula I.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The difference between the prior art and the instant claims is that the prior art teaches the use of a Cbz protecting group whereas the instant claims would encompass a tertiary alkyl group (corresponding to the instant variable R3).
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the general procedure, Pohlmann et al. teach the following general reactant and step on pages 12 and 13:

    PNG
    media_image3.png
    376
    446
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    599
    media_image4.png
    Greyscale

The prior art further provides the following teaching on page 10 (paragraph [0061]):

    PNG
    media_image5.png
    100
    720
    media_image5.png
    Greyscale

The prior art teaches three protecting groups for an amine including a t-butyl carbamate (Boc), which would read on the instant claims. At least in the interest of determining which protecting group would provide the highest yield, most economical procedure, etc. a person having ordinary skill in the art would have been motivated to test the use of the protecting groups explicitly taught in the prior art. The t-butyl carbamate protecting group would further read on instant claims 2 and 6.
	Regarding instant claims 3 and 59, the prior art teaches the following general step prior to deprotecting on page 12:

    PNG
    media_image6.png
    370
    423
    media_image6.png
    Greyscale
.
Applying the same step when using the Boc protecting group would result in a method reading on instant claims 3 and 59 where R1 is bromo as embraced by claims 3 and 4 and would further be embraced by instant claim 8.
	Regarding instant claim 14, the prior art teaches conversion to a salt on page 13 (step (e) in paragraph [0076]). Furthermore, the prior art teaches an example on page 20 where a hydrochloride salt is produced in paragraph [0142]. Regarding the limitation of a dichloride salt, Lane et al. teach applications of the compound of Pohlmann et al. and teach the following on page 4:

    PNG
    media_image7.png
    630
    480
    media_image7.png
    Greyscale

Accordingly, a person having ordinary skill in the art in making salts as taught by Pohlmann et al. would have been motivated to prepare a dihydrochloride salt since it is taught as being preferred by Lane et al. Such an approach would additionally read on instant claim 61. Furthermore, Lane et al. teach the following on page 4:

    PNG
    media_image8.png
    262
    603
    media_image8.png
    Greyscale

In the interest of determining which particular polymorph would have the best pharmacological properties, a person having ordinary skill in the art would have been motivated to prepare polymorphs including crystalline and non-crystalline forms.
	Regarding instant claims 62, 65, 66, 70 and 71, a person having ordinary skill in the art would have been familiar with known conditions for deprotecting Boc groups. For instance, Greene teaches the following on page 727:

    PNG
    media_image9.png
    167
    698
    media_image9.png
    Greyscale

Similarly, Shendage et al. teach the following on page 3677:

    PNG
    media_image10.png
    459
    756
    media_image10.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to test known conditions for deprotecting Boc groups including HCl in methanol (embraced by new claims 65, 66, 70 and 71).
	Regarding instant claims 63 and 64, Pohlmann et al. teach the following on page 13:

    PNG
    media_image11.png
    111
    599
    media_image11.png
    Greyscale

Accordingly, a person having ordinary skill in the art seeking to use the product of Pohlmann et al. would have been motivated to prepare compositions according to the methods taught in the prior art including mixing with excipients or lyophilizing. See also, for instance, paragraph [0088] that teaches various carriers.

Claims 67, 68, 72 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. in view of U.S. Patent PGPub No. 2014/0024686 A1 by Lane et al. and in further view of Greene’s Protecting Groups in Organic Synthesis, Fourth Edition, 2007, 696-926 and in further view of Shendage et al. Org. Lett. 2004, 6, 3675-3678.
	The teachings of the references have been discussed in the rejection above and are incorporated here by reference. Claims 67, 68, 72 and 73 further define embodiments where the deprotection is performed in a solvent selected from acetone and tetrahydrofuran. Greene, however, teaches several conditions for deprotecting Boc groups including entry 10 on page 729 using TsOH in THF/DCM as well as entry 14 on page 729 using H3PO4 in THF/CH3CN. A person having ordinary skill in the art would have been motivated to test known conditions for deprotecting Boc groups including those taught by Greene to determine which would provide optimum yields.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8, 14, 59, 61-66, 70 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,802,858 in view of U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. and in further view of U.S. Patent PGPub No. 2014/0024686 A1 by Lane et al. and in further view of Greene’s Protecting Groups in Organic Synthesis, Fourth Edition, 2007, 696-926 and in further view of Shendage et al. Org. Lett. 2004, 6, 3675-3678. Claim 11 of the patent is generic to the general method steps discussed under 35 USC 103 in particular that a compound of the following general formula is deprotected:

    PNG
    media_image12.png
    311
    377
    media_image12.png
    Greyscale
.
The rationale under 35 USC 103 for the corresponding claims is incorporated here by reference and the instantly claimed subject matter is deemed to be an obvious embodiment of the claims of the patent for the reasons under 35 USC 103.

Claims 67, 68, 72 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,802,858 in view of U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. and in further view of U.S. Patent PGPub No. 2014/0024686 A1 by Lane et al. and in further view of Greene’s Protecting Groups in Organic Synthesis, Fourth Edition, 2007, 696-926 and in further view of Shendage et al. Org. Lett. 2004, 6, 3675-3678. Claim 11 of the patent is generic to the general method steps discussed under 35 USC 103 in particular that a compound of the following general formula is deprotected:

    PNG
    media_image12.png
    311
    377
    media_image12.png
    Greyscale
.
The rationale under 35 USC 103 for the corresponding claims is incorporated here by reference and the instantly claimed subject matter is deemed to be an obvious embodiment of the claims of the patent for the reasons under 35 USC 103.

Allowable Subject Matter
Claims 5, 7, 11-13, 26, 27, 60, 69 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626